Judge BECTON
concurring.
In my view, our conclusions regarding the substantive non-suit issue and the procedural sentencing issue are compelled by case law and rules of statutory construction. That the legislature may not have contemplated the unique factual situation presented in this case does not require a remand. The critical language of N.C. Gen. Stat. Sec. 14-87(d) is clear: “Sentences imposed pursuant to this Section shall run consecutively with and shall commence at the expiration of any sentence being served by the person sentenced hereunder.” This language does not allow the construction urged by defendant — “The . . . language, ‘any sentence being served’ should be construed as referring to any prison sentence or term imposed prior to the original conviction.” Nor am I persuaded by defendant’s implicit argument that, since his original Montgomery County sentences (twenty years for armed robbery and six months for carrying a concealed weapon) were vacated when he was granted a new trial in State v. Woods, 311 N.C. 80, 316 S.E. 2d 299 (1984), there was no “sentence being served” to which the ten-year concurrent Davidson County sentence could at*627tach. The Davidson County sentence is not before us for review. And we hardly could be expected to vacate that sentence if, for example, our Supreme Court had reversed defendant’s Montgomery County convictions instead of merely granting defendant a new trial.
On the other hand, I am troubled that the defendant, who plea-bargained in Davidson County for a ten-year sentence to run concurrently with earlier sentences totalling twenty years and six months in Montgomery County, now finds himself facing sentences totalling twenty-four years as a result of his successful appeal of the Montgomery County convictions. Consequently, I have concurred not to suggest that defendant’s ten-year sentence in Davidson County should run concurrently with the fourteen-year sentence imposed at his retrial in Montgomery County, nor to suggest that defendant should get the benefit of his bargain and not be exposed to a total prison term exceeding twenty years and six months. Rather, I concur to point out that the legislature in enacting G.S. Sec. 14-87(d) may not have contemplated the peculiar factual situations presented by this case, and to note, as the State did in its brief, that “additional proceedings in the Davidson County case wherein the plea bargain was apparently made might be the appropriate avenue of relief for any inequity resulting to this defendant.”